Citation Nr: 1315186	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability.  

3.  Entitlement to service connection for a disability of the cervical segment of the spine.

4.  Entitlement to service connection for a disability of the lumbar segment of the spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1966.  He also had periods of active duty for training (ACDUTRA) in the Alabama Army National Guard from April 1979 to August 1983, and from February 2000 to May 2003.  September 1963 to January 1971, along with periods of inactive duty for training (INACDUTRA). 

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions entered in October 2004 (diabetes, neck, coronary artery disease) and January 2005 (lower back) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board would note that when the claim was originally before the Board, there were additional issues that were also appealed.  Those issues included termination of improved pension benefits, overpayment of pension benefits, and apportionment of the Veteran's pension benefits.  It was on these financial matters that the Veteran proffered testimony before a Decision Review Officer (DRO) in October 2006.  The Veteran did not provide testimony concerning the issues now before the Board and he has not requested that he be given the opportunity to provide testimony on those issues either before a DRO or the Board.  

The record reflects that in April 2009 and September 2011 the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal is again remanded to the RO via the AMC.  The Veteran will be advised if further action is required on his part.  


REMAND

As noted above, the Veteran served on active duty from March 1965 to September 1966.  He was in the state Army National Guard from April 1979 to August 1983, and from February 2000 to May 2003.  Per the limited statements provided by the Veteran, he apparently did not participate in the National Guard or a reserve force of a military service during any other periods.  As a part of the Board's Remand instructions in September 2011, the RO/AMC was asked to verify whether the Veteran had any inactive duty for training during any of the above-noted periods.  The Board noted that an attempt to obtain this information was initially tried via the April 2009 Board Remand but said attempt had not produced the requested information.  Instead of providing the actual dates of service, the Guard unit provided an "Army National Guard Retirement Points History Statement".  Said document provided periods of service that were bracketed by beginning and ending dates but the document did not indicate whether the Veteran was on actual duty during those bracketed periods of time or whether he merely reported to Guard duty on the weekends or for weekly drills.  

Such an attempt was again made via the Board's Remand of September 2011.  The record reveals that the Alabama Army National Guard was contacted and asked to provide additional information concerning the Veteran's dates-of-service.  The National Guard unit responded by returning medical documents concerning the Veteran's service.  However, medical documents that would have been used for waiver-purposes with respect to pre-existing disabilities were not returned to the VA for review.  Moreover, the actual dates of when the Veteran was on duty (and receiving monies for said duty) were not provided.  

The AMC did not seek to further clarify the Veteran's status through the Alabama Adjutant General's Office nor did make another request to the National Personnel Records Center for any additional service records.  As such, it is still unclear as to when the Veteran was on active duty or inactive duty, and it is unclear as to whether the VA has all of the Veteran's medical records that may either corroborate or refute his assertions or his medical status during the course of his enlistments.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the AMC did not substantially comply with the terms of the Board's September 2011 Remand.  As such, the claim must be remanded to the AMC for further development.

In conjunction with his claim for benefits, the Veteran has undergone numerous VA examinations; i.e., July 21, 2004; August 2, 2004; January 22, 2010; and March 7, 2012.  While each of the examiners have indicated that the Veteran currently has the four disabilities on appeal, none of the examiners have provided a detailed analysis concerning whether the pre-existing conditions were aggravated by military service.  For example, in January 2010, the examiner wrote that the Veteran's neck, lower back, and cardiac disabilities were not aggravated by service.  The examiner did not discuss the fact that the service medical treatment records showed nonfunctional bypasses with diffuse disease in February 2003 - a condition that was not present when the Veteran initially entered onto active duty.  Additionally, there has been no discussion as to any increases or decreases in medications used for the treatment of diabetes mellitus or a heart disorder, there has been no discussion as to any increases or decreases in ranges of motion of the neck or lower back, and there has been no discussion as to whether the Veteran's service-connected shoulder disability overlap or adversely affect the Veteran's neck or lower back disorder.  

When the Veteran underwent his most recent VA examination in conjunction with this claim, on March 7, 2012, the examiner noted that the Veteran had been involved in a multi-vehicle motor vehicle accident in 2006 or 2007.  The Veteran informed the examiner that his vehicle was rear-ended and it was totaled.  The Veteran purportedly received treatment for any injuries resulting from the accident at Springhill Memorial Hospital.  Medical records from this facility were not obtained.  

For an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The previously requested examination results are inadequate because the most recent examiners provided a negative opinion with regard to the cervical and lumbar spine disabilities based on the absence of a documented report of such disabilities at the time of the documented injury during INACDUTRA in 2002; but did not discuss the Veteran's reports.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the cardiac examiner cited a number of risk factors for heart disease, the examiner did not provide an explicit opinion with supporting rationale as to whether the current heart disease was related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to provide authorization to obtain all records of his treatment at Springhill Memorial Hospital, including treatment after ther reported motor vehicle accident.

If he fails to provide the needed authorization tell him that he can obtain and submit the records himself.

2.  The Veteran should be asked to provide the following information: 

a.  Starting in April 1979, and continuing through May 2003, what branch of military service was the Veteran enlisted in? (Army, Army Reserves, Army National Guard, Navy, Navy Reserves, Air Force, Air Force Reserves, Air Force National Guard, Coast Guard, Coast Guard Reserves, Marine Corps, Marine Corps Reserves, Other.)  The Veteran should be also asked what state or states Army National Guard units he was attached thereto. 

b.  The Veteran should inform the AMC where he enlisted at and where he performed his basic training. 

c.  The Veteran should be asked to provide a copy of all DD 214s and any other service records that he might have in his possession for all of his periods of service. 

d.  The Veteran should be asked to provide the names of the duty stations, i.e., military bases, posts, and air stations, along with units, where he was stationed at or attached thereto from 1979 to 2003?  

e.  The Veteran should be asked to provide the specific dates that he was in an ACDUTRA and INACDUTRA status?

All information obtained from the Veteran should be included in the claims folder for review.  The Veteran should be informed that his assistance in supplying this information is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.

3.  The AOJ should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and the Alabama Adjutant General's Office, and request confirmation of all of the Veteran's periods of military service.  A copy of the Veteran's complete personnel file should be obtained along with a copy of any DD 214 that may have been issued for the period extending from 1979 to 2003.  Also of interest are any military medical board determinations that may have been accomplished in conjunction with the Veteran's release from the Army National Guard in May of 2003.  

Additionally, the RO should request from NPRC and NARA, along with the appropriate Adjutant General's Office, all of the Veteran's outpatient treatment records for all periods of service including any medical waiver requests.  NPRC and NARA should be informed that a minimal amount of the Veteran's service medical treatment records have been obtained and provided to the VA.  When the AOJ contacts the Alabama Adjutant General's Office concerning the Veteran's ACDUTRA and INACDUTRA periods of service, the Alabama Adjutant General's Office should be informed that VA is seeking information concerning the Veteran's actual dates of service and that a printout showing the Veteran's "points" earned while in the National Guard is insufficient information for the purposes of this claim.  

If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives or an appropriate state agency, the AMC should request from the appropriate agency that those records be activated, copies made, and sent to the AMC.  If such records are unavailable, the AMC should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All information obtained should be included in the claims folder for review. 

6.  Regardless of whether NPRC, NARA, and the appropriate Adjutant General's Office has a record of the Veteran's enlistments, periods of service (INACDUTRA and ACDUTRA), etcetera, the AMC should contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the Veteran for the period extending from April 1979 to May 2003. 

DFAS should be asked to confirm and provide the following information. 

a.  The Veteran's periods of active duty service, including the exact service dates. 

b.  The specific dates - not retirement points - for all of the Veteran's periods of active and inactive duty for training. 

c.  The dates in which the Veteran was paid for inactive duty for training service.  Copies of the Veteran's Leave and Earning Statements should be obtained and included in the claims folder for review. 

d.  If the Veteran performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the Veteran did not receive compensation for his training, but did perform said training, the dates of that training should be noted, if that information is indicated in the records kept by DFAS. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

7.  If any requested records cannot be obtained, inform the Veteran; and tell him of the efforts made to obtain the records and of any further action that will be taken with regard to his claim; including that VA will proceed to decide his appeal without these records unless he is able to submit them. 

8.  After all of the Veteran's medical records and service dates have been obtained, the Veteran should be afforded a VA orthopedic examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any disability of the cervical segment of the spine and the lumbar segment of the spine is related to service, including being secondary to the Veteran's service-connected shoulder disability.  

The examiner should also provide an opinion as to whether any identified disability is found to have existed prior to service entrance, was more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the disability increased in severity beyond its normal progression during active service.  

A complete analysis must be provided, and the citing of recognized medical treatises in the doctor's analysis that clearly support his/her ultimate conclusions would be appreciated and welcomed. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions that his most recent service in the Army National Guard aggravated his pre-existing disabilities.  

An examination is inadequate if the examiner does not comment on the Veteran's report of in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  Additionally, if the examiner concludes that the Veteran's back and neck disabilities are not service-related and were not aggravated by service or a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

9.  Only after all of the Veteran's medical records and service dates have been obtained and included in the claims folder for review, then the Veteran should be afforded a VA cardiology examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any cardiac disability is related to service, or whether it was aggravated by the Veteran's military service.  

The examiner must specifically discuss the Veteran's military medical records from 1999 and 2003 that indicated that the Veteran's heart condition was such that he could enlist into the Army National Guard but became severe enough in 2002/2003 such that he was diagnosed with nonfunctional bypasses with diffuse disease.  In other words, if an identified disability is found to have existed prior to service entrance, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the disability increased in severity beyond its normal progression during active service.  A complete analysis must be provided, and the citing of recognized medical treatises in the doctor's analysis that clearly support his/her ultimate conclusions would be appreciated and welcomed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide reasons for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be explained. 

The examiner must specifically discuss the Veteran's contentions that his most recent service in the Army National Guard aggravated his pre-existing cardiac disorder.  

An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury or symptoms and instead relies solely on the absence of evidence in the service medical records to provide a negative opinion.  

Additionally, if the examiner concludes that the Veteran's heart condition is not service-related and was not aggravated by service or a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

11.  The AOJ should review the record to insure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination and all information obtained from the Alabama Army National Guard.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, that report must be returned for corrective action.

12.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, the case should be returned to the Board, if in order. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


